CONTINUATION SHEET for PTOL-303
Continuation of 3. NOTE: 
Claim 46 is amended to recite “wherein the master controller unit controls each of the plurality of devices over the shared communication bus” which has not been previously considered or searched along with the other features of claim 46.
Claim 59 is amended to recite “wherein the master controller unit controls each of the plurality of devices over the shared communication bus” which has not been previously considered or searched along with the other features of claim 59.
Claim 65 has been amended to depend from the examined claim 59, rather than the withdrawn claim 63.  This claim’s limitations have not been considered along with the other features of claim 59.

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 
The claim amendments to claims 50 and 59, if entered, address the claim rejections of claims 50 and 59-62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
With respect to the rejection based on Muehlemann and Harms, the Applicant asserts:

    PNG
    media_image1.png
    314
    935
    media_image1.png
    Greyscale

This argument is not persuasive.  Muehlemann teaches a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann).  With respect to the shared communication bus, this feature is disclosed by Harms.  In particular, Harms teaches the use of an I2C bus that provides a suitable connection that permits each device to have a unique address that is individually addressable by the master controller unit (page 17 of Harms).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the I2C bus of Harms as the connections of Muehlemann since cabled or wired communicators are required and Harms teaches one such communicator and/or it provides unit address that are individual addressable by the master controller unit.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 With respect to Harms, the Applicant asserts:

    PNG
    media_image2.png
    443
    934
    media_image2.png
    Greyscale

The Applicant also asserts that FIGS. 2a and 2b do not show a shared communication bus.  These arguments are not persuasive since they are not commensurate with the rejection.  Muehlemann teaches the use of a cabled or wireless connection 114, 116.  Harms teaches the use of an I2C bus that provides a suitable connection that permits each device to have a unique address that is individually addressable by the master controller unit (page 17 of Harms).  Thus, Harms is relied upon to show that an I2C bus can be used as a cable connection.  The specific connections to which Harms uses the I2C bus is not on point since those connections are not being used in the combination.  Rather, the connections disclosed in Muehlemann are being used and the type of cabled connection of the I2C bus is used therebetween.
With respect to the Applicant’s assertions that Harms does not teach a shared communication bus because there are “separate buses” of Harms, this argument runs counter to the Applicant’s own specification.  In particular, FIG. 1 of the specification shows a plurality of lines that represent “a shared bus 150” (see page 9 of the specification).  Clearly, a shared bus means something different from a single cable.  For example, pages 17-18 of the specification indicates that a “single ‘highway’ connecting each device 120 to each other device 120” and “a ‘two-dimensional’ mesh” are forms of a shared bus 150.  If separate depicted lines can be a shared bus, it is not clear why the separately depicted lines in Harms cannot also be a shared bus.  
Further, Harms discloses a standard I2C bus which page 17 of the specification indicates is a shared bus.  Thus, the standard I2C bus of Harms is a shared bus according to the specification’s own teachings.
The Applicant asserts:

    PNG
    media_image3.png
    334
    925
    media_image3.png
    Greyscale

 These arguments are not persuasive since they are not commensurate with the rejections.  Muehlemann teaches a headgear (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann) configured to be worn on a head of a user, the headgear comprising a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann), each device having a light source (the optical sources 202 of Muehlemann) for emitting light towards the head of the user in use and a light detector (the optical detectors 204 of Muehlemann) for detecting light returned from the head of the user; and a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann).  Harms is relied upon for teaching a shared communication bus (the I2C bus of Harms) that is used as cabled or wired communicators. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image4.png
    733
    910
    media_image4.png
    Greyscale

These arguments are not persuasive.  First, Harms does not disparage the use of the I2C bus in the system of Muehlemann.  Indeed, Harms teaches the use of an I2C bus.  As such, Harms does not teach away from the use of the I2C bus in Muehlemann.
Also, these arguments run counter to the Applicant’s own specification.  In particular, FIG. 1 of the specification shows a plurality of lines that represent “a shared bus 150” (see page 9 of the specification).  Clearly, a shared bus means something different from a single cable.  For example, pages 17-18 of the specification indicates that a “single ‘highway’ connecting each device 120 to each other device 120” and “a ‘two-dimensional’ mesh” are forms of a shared bus 150.  If separate depicted lines can be a shared bus, it is not clear why the separately depicted lines in Harms cannot also be a shared bus.  
Further, Harms discloses a standard I2C bus which page 17 of the specification indicates is a shared bus.  Thus, the standard I2C bus of Harms is a shared bus according to the specifications own teachings.
The Applicant’s arguments regarding U.S. Patent Application Publication No. 2005/0034485 (Klefstad-Sillonville) and paragraph 0078 of U.S. Patent Application Publication No. 2010/0217100 (LeBoeuf) are not commensurate with the rejections since the claims are not rejected over these references.  However, the same points above with respect to the rejections based Muehlemann and Harms would be applicable to any rejections based on Muehlemann and Klefstad-Sillonville and any rejection based on Muehlemann and LeBoeuf.
With respect to the rejections based on Muehlemann, Abreu, and Harms, the Applicant asserts:

    PNG
    media_image5.png
    396
    1143
    media_image5.png
    Greyscale

This argument is not persuasive. Muehlemann teaches a master controller unit coupled to each of the devices and configured to control the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann).  With respect to the shared communication bus, this feature is disclosed by Harms.  In particular, Harms teaches the use of an I2C bus that provides a suitable connection that permits each device to have a unique address that is individually addressable by the master controller unit (page 17 of Harms).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the I2C bus of Harms as the connections of Muehlemann since cabled or wired communicators are required and Harms teaches one such communicator and/or it provides unit address that are individual addressable by the master controller unit.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image6.png
    341
    1143
    media_image6.png
    Greyscale

This argument is not persuasive since it is not commensurate with the rejection.  Abreu is merely relied upon to teach the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the optical sensors of Muehlemann to the support 102 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection.
The Applicant asserts:

    PNG
    media_image7.png
    302
    1147
    media_image7.png
    Greyscale

This argument is not persuasive for the reasons already provided above with respect to the rejection based on Muehlemann and Harms.
The Applicant asserts:

    PNG
    media_image8.png
    689
    1135
    media_image8.png
    Greyscale

This argument is not persuasive.  First, Abreu does not disparage the use of an I2C bus.  Second, the argument is not commensurate with the rejection. Muehlemann is relied upon to teach a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) that are attached using a support 102 and to teach the use of a cabled or wireless connection 114, 116. Abreu is relied upon to teach the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the optical sensors of Muehlemann to the support 102 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection. Harms is relied upon to teach the use of an I2C bus that provides a suitable connection that permits each device to have a unique address that is individually addressable by the master controller unit (page 17 of Harms).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the I2C bus of Harms as the connections of Muehlemann since cabled or wired communicators are required and Harms teaches one such communicator and/or it provides unit address that are individual addressable by the master controller unit.
With respect to the rejections based on Muehlemann, Abreu, Harms, and Kumada, the Applicant asserts:

    PNG
    media_image9.png
    155
    1145
    media_image9.png
    Greyscale

This argument is not persuasive since the rejection of claims 46-49, 55-56, 59-61, and 66 are proper for the reasons provided above.
The Applicant asserts that Kumada does not cure the deficiencies of Muehlemann, Abreu, and Harms.  This argument is not persuasive since the rejection based on Muehlemann, Abreu, and Harms does not have the deficiencies alleged by the Applicant.
The Applicant asserts that Kumada does not need a bus and does not disclose a bus.  This argument is not persuasive since Harms is used to disclose these teachings (see above). Kumada is relied upon to teach that docking stations 43 have electrical connectors so as to permit sensors to connect to a wiring system (pages 7-9 and FIG. 13 of Kumada).  
The Applicant asserts:

    PNG
    media_image10.png
    795
    1138
    media_image10.png
    Greyscale

This argument is not persuasive.  Kumada teaches that docking stations 43 have electrical connectors so as to permit sensors to connect to a wiring system (pages 7-9 and FIG. 13 of Kumada).  The cylindrical formations are docks.  Further, the wires 22 in these docks make connections with other wires (see below):

    PNG
    media_image11.png
    454
    512
    media_image11.png
    Greyscale

Annotated blow-up of FIG. 13 of Kumada
The Applicant’s reference to FIG. 7 is not commensurate with the rejection that relies upon FIG. 13.  The Applicant’s reference to FIG. 13 is not persuasive in view of the above comments that FIG. 13 shows an electrical connector.
The Applicant’s assertions that Kumada does not teach a bus, ports, removable devices, and docks is not persuasive since Abreu teaches removable devices and docks, Harms teaches the bus, and Kumada teaches the ports. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image12.png
    885
    1133
    media_image12.png
    Greyscale

This argument is not persuasive since the rejection of claims 46-49, 55-56, 59-61, and 66 are proper for the reasons provided above.
With respect to the rejection based on Muehlemann, Abreu, Harms, and Gevins, the Applicant asserts Gevins does not disclose or need a bus, does not emit light into the brain, does not detect light reflected from the brain, and does not have device controllers.  These arguments are not persuasive since Harms discloses the bus and Muehlemann discloses emitting light, detecting reflected light, and device controllers.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Gevins is relied upon to teach that docking stations have electrical connectors 31 so as to permit multiple sensors to connect to an embedded wiring system (FIGS. 4 and 5A of Gevins).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791